Citation Nr: 0945227	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability to include secondary to service-connected right 
tibia, fibula, and knee.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture of right tibia and fibula with post-
traumatic arthritis of the right knee.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
December 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied entitlement to service connection for a 
left knee disability to include as secondary to service-
connected right tibia, fibula, and knee; determined that 
residuals of fracture of right tibia and fibula and post-
traumatic arthritis of the right knee should be rated 
together and assigned a 20 percent rating effective in April 
2004; and continued a 10 percent disability rating for post-
traumatic arthritis of the right ankle.  

The issue of entitlement to service connection for a left 
knee disability to include as secondary to service-connected 
right tibia, fibula, and knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show the Veteran's service-connected right tibia, 
and knee disability has malunion with marked knee or ankle 
disability.

2.  The Veteran has subjective complaints of pain on use of 
his right ankle.  The competent and probative medical 
evidence of record does not show marked limitation of motion 
of the Veteran's right ankle.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of fracture of the right tibia 
and fibula with post-traumatic arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic Code (DC) 5262 
(2009).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for post-traumatic arthritis of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.7, 4.71a, DCs 5010, 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009)

Complete notice was sent in December 2003, March 2006, May 
2007, October 2008, and the claims were readjudicated in a 
July 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Further, in a May 2009 response, the Veteran 
indicated that he had no further evidence to submit.  

VA has obtained VA treatment records and afforded the 
appellant physical examinations.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

Pertinent legal criteria for disability evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).


Residuals of fracture of right tibia and fibula
with post-traumatic arthritis of the right knee.

The Veteran asserts that his service-connected right leg 
disability is worse than reflected by the currently assigned 
20 percent rating.

A rating decision in December 1980 granted service connection 
for a fracture of the right fibula and tibia which had 
occurred in service.  When evaluated for service discharge, 
the fracture had healed well, in good alignment, and with no 
permanent disability.  A zero percent evaluation was assigned 
effective in April 1980 under DC 5262 and continued in 
subsequent rating decisions.  In a March 1996 rating 
decision, after review of a February 1996 examination report 
which indicated painful motion, a 10 percent rating was 
assigned effective in September 1994.  The 10 percent rating 
was continued in subsequent rating decisions.  

A rating decision in May 2000 assigned a separate 10 percent 
evaluation for post-traumatic arthritis of the right knee 
effective in August 1999.  That rating was continued in a 
subsequent decision.  In the April 2004 rating decision on 
appeal, the RO determined that residuals of fracture of the 
right fibula and tibia and post-traumatic arthritis of the 
right knee should be rated together under DC 5262 to avoid 
pyramiding.  A 20 percent rating was assigned for residuals 
of fracture of the right fibula and tibia and post-traumatic 
arthritis of the right knee effective in April 2004.  

VA outpatient treatment records show that in May 2003, a 
review of systems noted arthritis in the Veteran's knees.  An 
August 2003 VA x-ray of the right knee showed some 
degenerative change of the right knee with minimal 
osteophytes in the condyles and some narrowing of the joint 
space.  There was no evidence of recent fracture or 
dislocation.  

At a VA fee basis examination in January 2004, the Veteran 
related having constant pain due to the fracture of the right 
fibula and tibia and his right knee arthritis.  He was not 
receiving any treatment for residuals of the fracture.  He 
used over-the-counter medication for pain.  He stated that 
the right knee disability did not cause incapacitation and 
the functional impairment was an inability to walk.  The 
conditions did not result in any time lost from work.  He was 
not employed at that time.  

On examination, his gait was antalgic.  The leg length from 
the anterior superior iliac spine to the medial malleolus was 
90 centimeters (cm) on the right and 91 cm on the left.  
Examination of his feet did not reveal any signs of abnormal 
weight bearing.  He required crutches for ambulation because 
of pain in the knees.  Examination revealed normal findings 
of the tibia and fibula and the appearance of the right knee 
joint was within normal limits.  The range of motion for the 
right knee was 140 degrees of flexion and 0 degrees of 
extension.  There was no recording of the degree at which 
pain occurred.  The right knee joint range of motion was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The Drawer test and the 
McMurray's test of the right knee were within normal limits.  
Examination of the right knee revealed locking pain and 
crepitus.  

The impression of an x-ray in January 2004 was status post 
previous distal shaft fracture of the right tibia and fibula 
with osseous union but residual cortical deformity.  The 
examiner noted this as showing an old, healed fracture.  

The diagnosis was status post fracture of the right tibia and 
fibula, healed, with residual cortical deformity and post-
traumatic arthritis of the right knee.  The examiner remarked 
that the effect of the conditions diagnosed (which included a 
nonservice-connected left knee disability) on the Veteran's 
usual occupation was not applicable.  The effect on the 
Veteran's daily activity was the inability to walk without 
pain.  

VA outpatient treatment records from January 2004 to July 
2005 show no treatment for the right tibia, fibula, and knee 
disability.  At an examination for the left knee in February 
2004, the same examiner as in January 2004 noted that the leg 
length from the anterior superior iliac spine to the medial 
malleolus was 86 cm on the right and 88 cm on the left.  At a 
VA appointment in August 2005 for another disability, the 
Veteran related that he was able to walk more than three 
miles, walk stairs and do housework without difficulty.  A 
progress note in January 2006 noted crepitus in knees.

At a March 2006 examination, the Veteran related having right 
knee symptoms of weakness, stiffness, swelling, heat, 
redness, giving away, lack of endurance, locking, 
fatigability, and dislocation.  He had constant pain which 
required bed rest but his condition did not cause 
incapacitation.  He was not receiving any treatment for this 
condition.  The functional impairment was in walking and 
standing.  The condition resulted in three times lost from 
work per week.  The examiner later noted that it was not 
known if the Veteran were working.  

Regarding the residuals of the fracture of the right tibia 
and fibula, the Veteran complained of constant pain which 
traveled to other joints and was relieved by bed rest.  He 
was not receiving any treatment for this condition.  The 
functional impairment was back, neck, hip, thigh, legs, 
knees, and bones.  The condition resulted in three times lost 
from work per week.  

On examination the leg length from the anterior superior 
iliac spine to the medial malleolus was 87 cm on the right 
and 88 cm on the left.  Examination of the feet did not 
reveal any signs of abnormal weight bearing.  The Veteran's 
gait was within normal limits and he did not require an 
assistive device for ambulation.  Examination of the right 
tibia and fibula revealed normal findings.  

The right knee joint showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The range of motion of the right knee 
was from 0 to 110 degrees with pain occurring at 110.  The 
right knee joint function was additionally limited by pain 
after repetitive use and pain had the major functional 
impact.  The examiner was unable to make a determination as 
to the additional limitation of the joint function in 
degrees.  No instability was found on examination.  The 
McMurray's test and Drawer's test were within normal limits.  
The examiner commented that an x-ray report showed healed 
distal shaft fracture of the right tibia and fibula with 
complete osseous union.  The diagnoses were status post 
fracture of right tibia and fibula and post traumatic 
arthritis of the right knee.  


An addendum to the March 2006 examination noted that the 
right leg was shorter secondary to the right tibia and fibula 
fracture.  

VA outpatient treatment records noted in July 2007 the 
Veteran used prescribed medication for multiple complaints of 
pain to include his right leg.  In February 2008, he reported 
that he worked as a mechanic on airplanes.  In July 2008 the 
Veteran had a lot of crepitus in his knees.  His lower 
extremities had full range of motion and normal muscle 
strength and pulses.  In October 2008, the Veteran reported 
that for exercise he walked three miles three times a week.  
In October 2008 and November 2008 the Veteran reported 
working as an aircraft mechanic.  

At a VA examination in January 2009, the Veteran was working 
as an aircraft mechanic with normal job duties requiring 
heavy lifting and bending.  He used no assistive aid for 
walking.  There were no functional limitations on standing or 
walking.  The range of motion for the right knee was 0 to 140 
degrees with pain beginning at 90 degrees and ending at 140 
degrees for active and passive range of motion.  There was no 
additional limitation of motion on repetitive use.  He had 
crepitus on the right knee joint.  There was no clicking, 
grinding, instability, patellar abnormality, meniscus 
abnormality or other knee abnormality.  The leg length from 
anterior superior iliac spine to the medial malleolus was 35 
inches for each leg.  An x-ray was read as a negative 
examination.

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 20 
percent for residuals of fracture of the right tibia and 
fibula with post-traumatic arthritis of the right knee is not 
established.

The Veteran's right tibia, fibula and knee disability is 
rated under DC 5262 for evaluation of impairment of the tibia 
and fibula.  A 20 percent rating is for malunion of the tibia 
and fibula with moderate knee disability; and malunion of the 
tibia and fibula with marked knee or ankle disability is 
rated 30 percent disabling.  Nonunion of the tibia and fibula 
with loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a, DC 5262.  The Board notes that 
a separate 10 percent rating is in effect for post-traumatic 
arthritis of the right ankle. 

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45(f).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation. A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 


Shortening of bones of the lower extremity, from 1 1/4 to 2 
inches (3.2 centimeters to 5.1 centimeters) warrants a 10 
percent rating.  Higher ratings are assignable for shortening 
of more than 2 inches.  38 C.F.R. § 4.71a, DC 5275.  A note 
to DC 5275 provides that shortening is determined by 
measuring both lower extremities from the anterior superior 
spine of the ilium to the internal malleolus of the tibia.  
Further, evaluations for shortening of the lower extremity 
are not to be combined with those for fracture or faulty 
union in the same extremity.  38 C.F.R. § 4.71a, Diagnostic 
Code 5275. 

X-rays in August 2003 showed some degenerative change of the 
right knee.  X-rays in January 2004 showed an osseous union 
with residual cortical deformity described by the examiner as 
an old, healed fracture of the tibia and fibula.  In March 
2006, the examiner commented that an x-ray report showed 
healed fracture of the distal shaft of the right tibia and 
fibula with complete osseous union.  A January 2009 x-ray was 
read as a negative examination.  Range of motion of the right 
knee in January 2004 was from 0 to 140 degrees; in March 2006 
the range of motion was from 0 to 110 degrees with pain 
occurring at 110; and in January 2009, the range of motion 
was from 0 to 140 degrees with pain beginning at 90 degrees.  
Those findings do not more nearly approximate a marked right 
knee disability.  The Veteran's predominant complaint is pain 
and the Board has considered the effect of pain on motion.  
As malunion of the tibia and fibula with a marked knee 
disability is not shown by the evidence, a 30 percent 
evaluation is not warranted.

Although some clinical measurements show minimal shortening 
of the right leg length, at the recent January 2009 VA 
examination, the legs were the same length.  However, as the 
Veteran is in receipt of an evaluation for fracture in the 
right extremity, consideration of a separate evaluation for 
shortening of the right lower extremity is not warranted.  38 
C.F.R. § 4.71a, DC 5275. 

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent pursuant to other DCs is not 
warranted.  DC 5256 is not for application as the Veteran has 
never been diagnosed with ankylosis of the right knee nor has 
he complained of an inability to move the right knee.  
Additionally, as DC 5258 (semilunar cartilage, dislocated, 
with frequent episodes of "locking", pain, and effusion into 
the joint) provides for a maximum rating of 20 percent and 
the Veteran is already in receipt of a 20 percent rating, DC 
5258 cannot serve as a basis for an increased rating.

Although the Veteran complained of his right knee giving way, 
no ligamentous instability of the right knee was shown on VA 
examinations in March 2006 or January 2009.  As severe 
recurrent subluxation or lateral instability is not shown by 
the evidence, a 30 percent evaluation is not warranted under 
DC 5257.  In addition, the examination reports do not show 
extension limited to 20 degrees or flexion limited to 15 
degrees to warrant the assignment of a 30 percent evaluation 
for either limitation of extension or flexion of the right 
knee.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

In addition, an increased rating pursuant to 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 is not for application herein because 
there is no indication in the record that pain, due to 
disability of the right tibia, fibula and knee, causes 
functional loss greater than that contemplated by the 20 
percent rating currently assigned.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 202.  The examination report in 
January 2004 showed full range of motion of the right knee 
which was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  The March 
2006 examination noted that the right knee range of motion 
was additionally limited by pain after repetitive use; 
however, the examiner was unable to determine the additional 
limitation of joint function in degrees.  The January 2009 
examination report noted normal range of motion with pain 
beginning at 90 degrees.  There was no additional limitation 
of joint function with repetitive use.  In addition, in 
August 2005 and October 2008 the Veteran related that he 
walked three miles three times a week for exercise.  
Furthermore, although the Board is required to consider the 
effect of the Veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In sum, the Board finds that the 20 percent rating for a 
right tibia, fibula, and knee disability adequately reflects 
the clinically established impairment experienced by the 
Veteran.  The weight of the credible evidence demonstrates 
that the manifestations of the Veteran's right tibia, fibula 
and knee disability based on impairment of the tibia and 
fibula with knee disability have warranted no more than a 20 
percent rating throughout the course of the period on appeal 
and as such a staged rating is not warranted.  Hart, 21 Vet. 
App. at 505.  As the preponderance of the evidence is against 
the claim, the "benefit-of- the-doubt" rule does not apply, 
and that claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Post-traumatic arthritis of the right ankle

The Veteran asserts that his right ankle disability is worse 
than the current 10 percent rating reflects.

A rating decision in May 2000 granted service connection for 
post-traumatic arthritis of the right ankle evaluated as 10 
percent disabling effective in August 1999.  It was 
established as related to the service-connected disability of 
fracture of the right fibula and tibia.  DC 5010. The 10 
percent rating was continued in a March 2002 rating decision.  

A statement from the Veteran received in September 2003 was 
considered as a claim for an increased evaluation.  

At a VA fee basis examination in January 2004, the Veteran 
related that his right ankle condition had existed since 1967 
when he sustained an injury in a fall.  He complained of 
constant pain but was not receiving any treatment.  The 
functional impairment was inability to walk.  The condition 
did not cause incapacitation and did not result in any time 
lost from work.  He was unemployed at the time of the 
examination.  Clinical findings were that the general 
appearance of the ankle joint was within normal limits.  The 
range of motion was 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  There was no indication of a degree at 
which pain occurred. 

At a March 2006 VA examination the Veteran related his 
symptoms to include weakness, stiffness, swelling, heat, 
redness, giving away, lack of endurance, locking and 
fatigability.  He suffered from constant pain but was not 
receiving any treatment for his condition.  He stated that 
his condition did not cause incapacitation.  The functional 
impairment was walking, standing, bending, sitting.  Although 
it was noted that the condition resulted in 3 times lost from 
work per week, in an addendum the examiner indicated it was 
not known if the Veteran was working.  

On examination, there were no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  No deformity was revealed.  Range of 
motion was 5 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  The right ankle joint function was 
additionally limited by pain after repetitive use and pain 
had the major functional impact.  The examiner was unable to 
make a determination as to the additional limitation of joint 
function in degrees.  

In January 2007, the Veteran reported that he had just lost 
his job due to the contractor's loss of contract and he would 
know in approximately a month if another contractor would 
continue the work.  At an appointment in February 2008 the 
Veteran mentioned that he was working.  

When seen at a VA medical center in October 2008 for another 
disability, the Veteran related that he walked three miles 
three times a week and that he was working.  

At a VA examination in January 2009, the Veteran described 
symptoms of intermittent pain and burning and itching of the 
right ankle.  The right ankle would intermittently swell and 
felt like it fell asleep.  The pain and swelling were not 
associated with any particular activity, but would just come 
on suddenly.  It would occur up to two to three times a day, 
sometimes only once or twice and week, and generally last 30 
to 45 minutes.  The examiner noted there were no significant 
effects on the Veteran's occupational activities and no 
effects on activities of daily living.  There were mild 
effects on recreation, shopping, and chores, moderate on 
exercise and severe on sports.  X-rays revealed degenerative 
change of the right ankle.  The diagnosis was post-traumatic 
arthritis of the right ankle.  

A July 2009 addendum provided range of motion findings for 
the right ankle.  The range of motion for the right ankle was 
normal, with dorsiflexion from 0 to 20 degrees without pain 
and plantar flexion from 0 to 45 degrees without pain.  There 
was no additional limitation of joint function, nor any 
additional pain, fatigue, weakness, lack of endurance or 
incoordination with repetitive motion or use.  There was also 
no history of incapacitation in the last twelve months.  

VA outpatient treatment records from May 2003 to November 
2008 were negative for treatment of the Veteran's right 
ankle.  

After review of the claims file, the Board finds that 
entitlement to a rating in excess of 10 percent for a right 
ankle disability is not shown.

The Veteran's right ankle disability is rated under DC 5010 
which provides that arthritis due to trauma is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis substantiated by x-ray findings is 
rated based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a, DC 5003.  The regulations provide that, 
for the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints.  38 C.F.R. § 4.45(f).   

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Limited motion of the ankle warrants a 10 percent rating when 
moderate, and a 20 percent rating when marked.  38 C.F.R. § 
4.71a, DC 5271.  For VA purposes, normal ankle joint motion 
is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.  The Board 
observes that the words "moderate" and "marked" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6. 

The clinical findings at the VA examinations in January 2004, 
March 2006, and January 2009, show that the Veteran had full 
range of motion of plantar flexion.  The Veteran had full 
dorsiflexion in January 2004.  Although in March 2006, 
dorsiflexion was shown to 5 degrees, ankylosis was not shown, 
and in January 2009, dorsiflexion was shown to 20 degrees or 
full.  Although some limitation of motion of dorsiflexion was 
shown during the period on appeal, throughout the period the 
Veteran had full plantar flexion.  Thus, the Board finds that 
there is no limitation of motion shown that more nearly 
approximates or would rise to the level of marked as 
envisioned by the rating schedule.

In addition, an increased rating pursuant to 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45 is not for application herein because 
there is no indication in the record that pain, due to 
disability of the right ankle, causes functional loss greater 
than that contemplated by the 10 percent rating currently 
assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 202 (1995).  The examination report in January 2004 did 
not show that range of motion was limited by pain.  The March 
2006 examination noted that the right ankle range of motion 
was additionally limited by pain after repetitive movements; 
however, the examiner was unable to determine the additional 
limitation of joint function in degrees.  The January 2009 
examination report noted normal range of motion and no 
additional limitation of joint function or any additional 
pain, fatigue, weakness, lack of endurance or incoordination 
with repetitive motion or use.  Furthermore, although the 
Board is required to consider the effect of the Veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon, 10 Vet. App. at 194.  

Consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected right ankle 
disability.  Schafrath, 1 Vet. App. at 589.   There is no 
medical evidence of record of ankylosis; or abduction, 
adduction, inversion, or eversion deformity of the right 
ankle; or malunion of os calcis or astragalus or 
astragalectomy of the right ankle.  Thus, rating criteria for 
those disabilities do not apply.  38 C.F.R. § 4.71a, DCs 
5270, 5272, 5273, 5274.  

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent rating for a right ankle 
disability adequately reflects the clinically established 
impairment experienced by the Veteran.  The weight of the 
credible evidence demonstrates that the manifestations of the 
Veteran's right ankle disability warrant no more than a 10 
percent rating throughout the course of the period on appeal 
and a staged rating is not warranted.  Hart, 21 Vet. App. at 
505.  As the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for the service-
connected right ankle disability, the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.  

Extraschedular considerations

The Veteran has reported that symptoms associated with his 
right ankle disability and his right tibia, fibula and knee 
disability caused him to miss time from work.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
right tibia, fibula and knee and right ankle disabilities.  
The competent medical evidence of record shows that his right 
ankle disability is primarily manifested by pain.  The 
applicable diagnostic code used to rate the Veteran's right 
ankle disability provides for ratings based on limitation of 
motion.  See DC 5271.  The competent medical evidence of 
record shows that his right tibia, fibula, and knee 
disability is primarily manifested by pain and limitation of 
motion.  The applicable diagnostic codes used to rate the 
Veteran's right leg disability provide for ratings based on 
limitation of motion.  See DCs 5260, 5261, 5262.  The effects 
of pain and functional impairment have been taken into 
account and are considered in applying the relevant criteria 
in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 202.  The effects of the Veteran's 
disabilities have been fully considered and are contemplated 
in the rating schedule; hence, referral for an extraschedular 
rating is unnecessary at this time.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of fracture of right tibia and fibula with post-traumatic 
arthritis of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right ankle is denied. 


REMAND

The Veteran asserts that his left knee disability is 
secondary to his service-connected right tibia, fibula, and 
knee disability.  At a VA examination in January 2009, the 
Veteran related gradual onset of left knee pain with date of 
onset stated in 2006.  The pain was daily and was 
progressively worse over time.  Clinical findings were 
recorded.  The diagnosis was patellofemoral syndrome of the 
left knee.  The examiner provided an opinion that based on 
the findings the patellofemoral syndrome of the left knee was 
"more likely than not NOT a result of, or due to, the right 
knee condition."  But the examiner did not address the 
question of whether the left knee disability was aggravated 
by the service-connected right knee, tibia, and fibula 
disability.  Thus, remand is warranted for an addendum to 
address the question of aggravation of the left knee 
disability by a service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).   

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.  

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum from the VA 
physician who examined the Veteran in 
January 2009 and provided an opinion 
regarding the etiology of a left knee 
disability.  The claims folder must be 
made available to the examiner for review.  
The examiner should provide an opinion as 
to whether the Veteran's left knee 
disability, diagnosed as patellofemoral 
syndrome, is at least as likely as not (50 
percent or greater probability) aggravated 
or worsened by his service-connected right 
tibia, fibula and knee disability.  If it 
is determined that the Veteran's left knee 
disability was aggravated by his service-
connected right tibia, fibula, and knee 
disability, to the extent that is 
possible, the examiner should indicate the 
approximate degree of disability or 
baseline before the onset of the 
aggravation.  A rationale should be 
provided for all opinions expressed.  

The determination as to whether an 
additional examination is necessary is 
left to the January 2009 examining 
physician.  If he is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second doctor 
specializing in orthopedic disabilities.  

2.  Then readjudicate the issue on appeal 
with consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  If 
the decision remains adverse, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


